NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRELL ARCHER,                                 Nos. 19-70304
                                                     19-70305
                Petitioner-Appellant,
                                                Tax Ct. Nos. 10444-16
 v.                                                          12414-16

COMMISSIONER OF INTERNAL
REVENUE,                                        MEMORANDUM*

                Respondent-Appellee.

                           Appeals from Decisions of the
                             United States Tax Court

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      In these consolidated appeals, Darrell Archer appeals pro se from the Tax

Court’s decisions, following a bench trial, upholding the Commissioner of Internal

Revenue’s determination of deficiencies, penalties, and an addition to tax for tax

years 2013 and 2014. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the Tax Court’s conclusions of law and for clear error its factual

findings. Meruelo v. Comm’r, 691 F.3d 1108, 1114 (9th Cir. 2012). We affirm.

      The Tax Court properly concluded that Archer failed to provide sufficient

evidence of his claimed deductions to shift the burden of proof to the

Commissioner to disprove his claimed deductions. 26 U.S.C. § 7491(a)(1), (2) (if

a taxpayer introduces credible evidence, has complied with the requirements to

substantiate a deduction, maintained all the required records, and cooperated with

the Commissioner’s request, the burden shifts to the Commissioner to disprove the

claimed deduction).

      The Tax Court did not clearly err in determining that Archer failed to

produce sufficient evidence to demonstrate his entitlement to deductions related to

business expenses, home office expenses, rental property losses, and charitable

contributions. See 26 U.S.C. §§ 162(a) (business expenses), 170(a) (charitable

contributions), 274(d) (travel, meals and vehicle expenses), 280A (home office

expenses); 26 C.F.R. §§ 1.170A-1(c) (charitable contributions), 1.170A-13(a) and

(b) (charitable contributions), 1.274-5T (travel, meals and vehicle expenses);

Sparkman v. Comm’r, 509 F.3d 1149, 1159 (9th Cir. 2007) (“[A]n income tax

deduction is a matter of legislative grace and . . . the burden of clearly showing the

right to the claimed deduction is on the taxpayer.” (citation and internal quotation

marks omitted)).


                                          2                           19-70304 & 19-70305
      The Tax Court did not clearly err in imposing penalties and an addition to

tax against Archer for filing an untimely tax return for 2014 and for inaccurately

reporting his income for tax years 2013 and 2014. See 26 U.S.C. §§ 6651(a)(1)

(addition to tax appropriate when taxpayer fails to file timely taxes unless such

failure was due to reasonable cause, not willful neglect), 6662(a), (b) (imposing

accuracy-related penalty for negligence, disregard of rules or regulations, or

substantial understatement of income tax); see also United States v. Boyle, 469

U.S. 241, 245 (1985) (for purposes of § 6651(a)(1), reasonable cause refers to the

exercise of ordinary business care and prudence which nevertheless results in the

failure to file a timely tax return; willful neglect refers to “conscious, intentional

failure or reckless indifference”); Dieringer v. Comm’r, 917 F.3d 1135, 1145 (9th

Cir. 2019) (standard of review and definition of negligence under § 6662(a)).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time in the

reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            3                           19-70304 & 19-70305